SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 16, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Table of Contents Company Information Capital Breakdown 1 Cash Distribution 2 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2015 to 09/30/2015 9 1/1/2014 to 09/30/2014 10 Statement of Value Added 11 Consolidated Financial Statements Balance Sheet - Assets 12 Balance Sheet - Liabilities 13 Statement of Income 14 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders’ Equity 1/1/2015 to 09/30/2015 19 1/1/2014 to 09/30/2014 20 Statement of Value Added 21 Comments on the Company’s Consolidated Performance 22 Notes to the Individual and Consolidated Financial Information for the three and nine-month period ended September 30, 2015 34 Reports and Statements Unqualified Independent Auditors’ Review Report 85 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 09/30/2015 Paid-in Capital Common Preferred 0 Total Treasury Shares Common Preferred 0 Total of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Company Information / Cash distribution Event Approval Dividends Start date Payment Type of share Class of share Dividends per common share (R$/share) Meeting of Board of Directors 03/11/2015 Dividends 03/19/2015 Common of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Parent Company Statements / Balance Sheet - Assets (In thousand of Reais) As of Code Description September 30, 2015 December 31, 2014 1 Total assets 49,599,467 Current assets 8,692,821 Cash and cash equivalents 3,146,393 Short-term investments 0 Trade receivables 1,604,498 Inventories 3,036,799 Other current assets 905,131 Non-current assets 40,906,646 Long-term receivables 3,509,307 Deferred taxes 2,438,929 Other non-current assets 1,070,378 Investments 24,199,129 Property, plant and equipment 13,109,294 Intangible assets 88,916 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Parent Company Statements / Balance Sheet – Liabilities (In thousand of Reais) As of Code Description September 30, 2015 December 31, 2014 2 Total liabilities Current liabilities Payroll and related taxes Trade payables Taxes payable Borrowings and financing Other payables Provisions Provision for tax, social security, labor and civil risks Non-current liabilities Borrowings and financing Other payables Provisions Provision for tax, social security, labor and civil risks Other provisions Provisions for environmental liabilities and asset retirement obligations Pension and healthcare plan Provision for losses on investments Shareholders’ equity Paid-in capital Capital reserves 30 30 Earnings reserves Legal reserve Statutory reserve Treasury shares -238,976 -229,586 Profit /Losses -754,725 0 Other comprehensive income -1,015,756 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Parent Company Statements / Statements of Income (In thousand of Reais) Code Description Three months ended September 30, 2015 Nine months ended September 30, 2015 Three months ended September 30, 2014 Nine months ended September 30, 2014 Net revenue from sales and/or services Cost of sales and/or services -2,472,690 -6,929,971 -2,290,584 -6,661,971 Gross profit Operating (expenses)/income -343,970 Selling expenses -185,331 -479,481 -113,556 -324,964 General and administrative expenses -96,783 -272,153 -92,761 -279,520 Other operating income Other operating expenses -102,664 -509,351 -42,618 -222,859 Equity pickup Profit before finance income (expenses) and taxes Finance income (expenses) -3,287,418 -5,871,010 -1,938,797 -3,256,374 Finance income Finance expenses -4,014,177 -7,004,825 -2,010,190 -3,353,633 Net exchange difference on financial instruments -2,985,847 -4,334,953 -1,153,777 -605,862 Finance expenses -1,028,330 -2,669,872 -856,413 -2,747,771 Loss before taxes on income -409,250 -1,267,705 -364,392 -449,367 Income tax and social contribution -123,263 (Loss) Profit from continuing operations -532,513 -754,725 -250,105 -173,056 (Loss) Profit for the period -532,513 -754,725 -250,105 -173,056 Earnings per share - (R$/share) Basic earnings per share Common shares -0.39238 -0.55611 -0.18008 -0.12105 Diluted earnings per share Common shares -0.39238 -0.55611 -0.18008 -0.12105 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Parent Company Statements / Statement of Comprehensive Income (In thousand of Reais) Code Description Three months ended September 30, 2015 Nine months ended September 30, 2015 Three months ended September 30, 2014 Nine months ended September 30, 2014 (Loss) Profit for the period -532,513 -754,725 -250,105 -173,056 Other comprehensive income -1, -1,040,896 -98,799 -869,442 Actuarial gains on defined benefit pension plan from investments in subsidiaries, net of taxes 0 -96 0 Actuarial gains on defined benefit pension plan 0 0 0 Income tax and social contribution on actuarial (losses)/gains on defined benefit pension plan 0 -118 0 0 Cumulative translation adjustments for the period -26,602 Available-for-sale assets -445, -443,153 -149,474 -1,208,939 Income tax and social contribution on available-for-sale assets 0 -767 Available-for-sale assets from investments in subsidiaries, net of taxes 0 -20,817 0 -17,470 Impairment of available-for-sale assets Income tax and social contribution on impairment of available-for-sale assets 0 -33,269 -6,266 -22,602 (Loss) gain on percentage change in investments -73,054 -73,054 (Loss) gain on cash flow hedge accounting -1,171,346 -1,517,306 0 0 Income tax and social contribution on (loss) gain on cash flow hedge accounting 0 0 0 (Loss) gain on hedge of net investments in foreign subsidiaries -42,288 -42,288 0 0 Comprehensive income for the period -1,559,374 -1,795,621 -348,904 -1,042,498 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Parent Company Statements / Statement of Cash Flows – Indirect Method (In thousand of Reais) Code Description Nine months ended September 30, 2015 Nine months ended September 30, 2014 Net cash generated by operating activities Cash generated from operations (Loss) Profit for the period -754,725 -173,056 Charges on borrowings and financing Charges on loans and financing granted -15,749 -10,446 Depreciation, depletion and amortization Equity pickup -3,718,002 -471,007 Deferred income tax and social contribution -593,287 -306,781 Provision for tax, social security, labor, civil and environmental risks -57,122 Inflation adjustment and exchange differences, net Gain on derivative transactions 0 Impairment of available-for-sale assets Residual value of permanent assets written off Other Changes in assets and liabilities -3,487,156 -2,025,646 Trade receivables - third parties -19,562 Trade receivables – related parties -1,412,278 -248,444 Inventories -94,391 -697,314 Receivables - related parties Recoverable taxes -155,883 Judicial deposits -27,112 -30,801 Trade payables -21,665 Payroll and related taxes Taxes in installments - REFIS -59,898 Payables to related parties Interest paid -2,074,153 -1,733,891 Interest received – related parties Interest on swaps paid 0 -1,279 Other Net cash generated by (used) in investing activities -1,453,885 -1,005,313 Investments -28,083 -49,679 Purchase of property, plant and equipment -1,597,232 -1,092,393 Cash from merger of subsidiary 0 Capital reduction of the subsidiary and joint venture 0 Related parties loans -43,475 -31,506 Receipt of related parties loans Quotas of exclusive funds 0 Short-term investment, net of redeemed amount -627,418 0 Net cash used in financing activities Borrowings and financing raised, net of costs of transactions Borrowings and financing raised - related parties Redemption of borrowings -938,239 -1,127,864 Redemption of borrowings - related parties -547,429 -124,215 Dividends and interest on capital paid -549,832 -424,935 Treasury shares -9,390 -746,288 Increase (decrease) in cash and cash equivalents -793,251 Cash and equivalents at the beginning of the period Cash and equivalents at the end of the period of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2015 to 9/30/2015 (In thousand of Reais) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings Other comprehensive income Shareholders’ equity Opening balances 30 0 Adjusted opening balances 30 0 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 Treasury shares acquired 0 0 -9,390 0 0 -9,390 Dividends 0 0 -275,000 0 0 -275,000 Total comprehensive income 0 0 0 -754,725 -1,040,896 -1,795,621 (Loss) Profit for the period 0 0 0 -754,725 0 -754,725 Other comprehensive income 0 0 0 0 -1,040,896 -1,040,896 Translation adjustments for the period 0 0 0 0 Actuarial gains on defined benefit plan, net of taxes 0 0 0 0 Available-for-sale assets, net of taxes 0 0 0 0 -319,139 -319,139 (Loss) gain on percentage change in investments 0 0 0 0 (Loss) gain on hedge accounting, net of taxes 0 0 0 0 -1,399,680 -1,399,680 (Loss) gain on hedge of net investments in foreign subsidiaries 0 0 0 0 -42,288 -42,288 Closing balances 30 -754,725 -1,015,756 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 9/30/2014 (In thousand of Reais) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ Other comprehensive income Shareholders´ Equity Opening balances 30 0 Adjusted opening balances 30 0 Capital transactions with shareholders 0 0 -1,171,288 0 0 -1,171,288 Treasury shares acquired 0 0 -746,288 0 0 -746,288 Dividends 0 0 -425,000 0 0 -425,000 Treasury shares cancelled 0 0 0 0 Treasury shares cancelled 0 0 -679,618 0 0 - Total comprehensive income 0 0 0 -173,056 -869,442 -1,042,498 Profit for the period 0 0 0 -173,056 0 -173,056 Other comprehensive income 0 0 0 0 -869,442 -869,442 Cumulative translation adjustments for the period 0 0 0 0 -26,602 -26,602 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 Available-for-sale financial assets, net of taxes 0 0 0 0 -771,496 -771,496 (Loss) gain on percentage change in investments 0 0 0 -73,054 -73,054 Closing balances 30 -173,056 -152,470 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Parent Company Statements / Statement of Value Added (In thousand of Reais) Code Description Nine months ended September 30, 2015 Nine months ended September 30, 2014 Revenues Sales of products and services Other revenues Allowance for (reversal of) doubtful debts -19,860 -9,332 Raw materials acquired from third parties -7,758,535 -6,967,591 Costs of sales and services -6,236,049 -6,103,603 Materials, electric power, third-parties services and other -1,347,066 -794,338 Impairment/recovery of assets -3,174 Other -178,867 -66,476 Impairment of available-for-sale assets -178,867 -66,476 Gross value added Retentions -651,952 -747,644 Depreciation, amortization and depletion -651,952 -747,644 Wealth created Value added received as transfer Equity pickup Finance income Other Other and exchange variation - gain Wealth for distribution Wealth distributed Personnel Salaries and wages Benefits Severance pay fund (FGTS) Taxes, fees and contributions -82,830 Federal -188,833 State Municipal Return on third-party capital Interest Leases Other Other and exchange variation - loss Shareholders -754,725 -173,056 Retained earnings/ Losses for the period -754,725 -173,056 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Consolidated Financial Statements / Balance Sheet - Assets (In thousand of Reais) Code Description Current Quarter 9/30/2015 YTD Previous Year 12/31/2014 1 Total assets 52,648,560 49,767,100 Current assets 16,206,671 15,935,502 Cash and cash equivalents 7,599,362 8,686,021 Short-term investments 627,418 0 Trade receivables 2,417,122 1,753,056 Inventories 4,707,165 4,122,122 Other current assets 1,374,303 Non-current assets 33,831,598 Long-term receivables 3,598,352 Investments measured at amortized cost 0 34,874 Deferred taxes 3,232,193 2,616,058 Other non-current assets 947,420 Investments 13,951,071 13,665,453 Property, plant and equipment 16,928,891 15,624,140 Intangible assets 1,073,755 943,653 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Consolidated Financial Statements / Balance Sheet - Liabilities (In thousand of Reais) As of Code Description September 30, 2015 September 30, 2014 2 Total liabilities Current liabilities Payroll and related taxes Trade payables Taxes payable Borrowings and financing Other payables Provisions Provision for tax, social security, labor and civil risks Non-current liabilities Borrowings and financing Other payables Deferred taxes Provisions Provision for tax, social security, labor and civil risks Other provisions Provision for environmental liabilities and asset retirement obligations Pension and healthcare plan Shareholders’ equity Paid-in capital Capital reserves 30 30 Earnings reserves Legal reserve Statutory reserve Treasury shares -238,976 -229,586 Profit /Losses -754,725 0 Other comprehensive income -1,015,756 Non-controlling interests of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Consolidated Financial Statements / Statements of Income (In thousand of Reais) Code Description Three months ended September 30, 2015 Nine months ended September 30, 2015 Three months ended September 30, 2014 Nine months ended September 30, 2014 Net revenue from sales and/or services Cost of sales and/or services -3,015,403 -8,888,031 -2,911,961 -8,693,082 Gross profit Operating expenses/income -668,786 -244,156 -1,216,581 Selling expenses -410,838 -1,023,012 -268,052 -691,619 General and administrative expenses -120,043 -339,785 -110,470 -338,494 Other operating income Other operating expenses -114,823 -569,900 -90,686 -316,094 Equity pick up Profit before finance income (costs) and taxes Finance expenses, net -1,548,867 -3,190,262 -944,459 -2,500,593 Finance income Finance expenses -1,655,131 -3,396,139 -987,194 -2,634,810 Net exchange losses on financial instruments -645,001 -717,467 -77,250 -193,453 Finance expenses -1,010,130 -2,678,672 -909,944 -2,441,357 Profit (loss) before taxes on income -363,253 -1,093,697 -217,590 -103,985 Income tax and social contribution -169,398 -32,798 -75,274 Profit from continuing operations -532,651 -755,442 -250,388 -179,259 Consolidated profit /(Loss) for the period -532,651 -755,442 -250,388 -179,259 Attributed to owners of the Company -532,513 -754,725 -250,105 -173,056 Attributed to non-controlling interests -138 -717 -283 -6,203 Earnings per share - (R$/share) Basic earnings per share Common shares -0.39238 -0.55611 -0.18008 -0.12105 Diluted earnings per share Common shares -0.39238 -0.55611 -0.18008 -0.12105 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Consolidated Financial Statements / Statement of Comprehensive Income (In thousand of Reais) Code Description Three months ended September 30, 2015 Nine months ended September 30, 2015 Three months ended September 30, 2014 Nine months ended September 30, 2014 Consolidated (loss) profit for the period -532,651 -755,442 -250,388 -179,259 Other comprehensive income -1,026,861 -1,040,896 -98,799 -869,442 Actuarial gains on defined benefit plan from investments in subsidiaries, net of taxes 0 0 0 Actuarial (losses) gains on defined benefit pension plan 0 0 0 Income tax and social contribution on actuarial (losses) gains on defined benefit pension plan 0 -68 0 0 Cumulative translation adjustments for the period -26,602 Available-for-sale assets -445,407 -474,694 -151,034 -1,241,037 Income tax and social contribution on available-for-sale assets 0 Impairment of available-for-sale assets Income tax and social contribution on impairment of available-for-sale assets 0 -33,269 -6,796 -24,515 (Loss) gain on percentage change in investments -73,054 -73,054 (Loss) gain on cash flow hedge accounting -1,171,346 -1,517,306 0 0 Income tax and social contribution on (loss) gain on cash flow hedge accounting 0 0 0 (Loss) gain on hedge of net investments in foreign subsidiaries -42,288 -42,288 0 0 Consolidated comprehensive income for the period -1,559,512 -1,796,338 -349,187 -1,048,701 Attributed to owners of the Company -1,559,374 -1,795,621 -348,904 -1,042,498 Attributed to non-controlling interests -138 -717 -283 -6,203 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (In thousand of Reais) Code Description Nine months ended September 30, 2015 Nine months ended September 30, 2014 Net cash generated by operating activities Cash generated from operations (Loss)/Profit for the period attributable to owners of the Company -754,725 -173,056 Loss for the period attributable to non-controlling interests -717 -6,203 Charges on borrowings and financing Charges on loans and financing granted -25,168 -30,671 Depreciation, depletion and amortization Equity pickup -1,215,784 -84,689 Deferred income tax and social contribution -543,095 -332,332 Provision for tax, social security, labor, civil and environmental risks -42,306 Inflation adjustment and exchange differences, net Gain on derivative transactions Impairment of available-for-sale assets Residual value of permanent assets written off Other provisions Changes in assets and liabilities -3,653,470 -2,044,457 Trade receivables - third parties -602,122 Trade receivables - related parties -82,273 -145,262 Inventories -530,308 -769,929 Receivables from related parties 0 Recoverable taxes -200,825 Judicial deposits -40,980 -34,323 Trade payables Payroll and related taxes Taxes in installments - REFIS -43,397 Payables to related parties Interest paid -2,466,731 -2,103,382 Interest received – related parties Interest on swaps paid 0 -1,279 Other Net cash generated by (used in) investing activities -213,236 -1,239,860 Investments 0 -8,376 Purchase of property, plant and equipment -1,703,793 -1,292,180 Capital reduction in subsidiaries 0 Receipt/payment in derivative transactions -73,670 Purchase of intangible assets -440 -610 Related parties loans -43,475 -31,506 Receipt of related parties loans Short-term investment, net of redeemed amount -592,544 -1,783 Net cash used in financing activities -2,049,702 -771,732 Borrowings and financing raised, net of transaction costs Redemption of borrowings -2,333,975 -1,175,234 Redemption of borrowings – related parties -52,839 0 Dividends and interest on capital paid -549,832 -424,935 Treasury shares -9,390 -746,288 Buyback of debt securities -40,671 -55,939 Exchange differences on translating cash and cash equivalents -4,672 Increase (decrease) in cash and cash equivalents -1,086,659 -1,024,310 Cash and equivalents at the beginning of the period Cash and equivalents at the end of the period of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2015 to 9/30/2015- (In thousand of Reais) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings Other comprehensive income Shareholders’ equity Non-controlling interests Consolidated shareholders’ equity Opening balances 30 0 Adjusted opening balances 30 0 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 0 -284,390 Treasury shares acquired 0 0 -9,390 0 0 -9,390 0 -9,390 Dividends 0 0 -275,000 0 0 -275,000 0 -275,000 Total comprehensive income 0 0 0 -754,725 -1,040,896 -1,795,621 -717 -1,796,338 (Loss) Profit for the period 0 0 0 -754,725 0 -754,725 -717 -755,442 Other comprehensive income 0 0 0 0 -1,040,896 -1,040,896 0 -1,040,896 Translation adjustments for the period 0 0 0 0 0 Actuarial gains on defined benefit plan, net of taxes 0 0 0 0 0 Available-for-sale assets, net of taxes 0 0 0 0 -319,139 -319,139 0 -319,139 Loss on percentage change in investments 0 0 0 0 0 Loss on hedge accounting, net of taxes 0 0 0 0 -1,399,680 -1,399,680 0 -1,399,680 (Loss) gain on hedge of net investments in foreign subsidiaries 0 0 0 0 -42,288 -42,288 0 -42,288 Internal changes in shareholders’ equity 0 0 0 0 0 0 6 6 Non-controlling interests in subsidiaries 0 0 0 0 0 0 6 6 Closing balances 30 -754,725 -1,015,756 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 9/30/2014 (In thousand of Reais) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings/ (accumulated losses) Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity Opening balances 30 0 -27,511 Adjusted opening balances 30 0 -27,511 Capital transactions with shareholders 0 0 -1,171,288 0 0 -1,171,288 0 -1,171,288 Treasury shares acquired 0 0 -746,288 0 0 -746,288 0 -746,288 Dividends 0 0 -425,000 0 0 -425,000 0 -425,000 Treasury shares cancelled 0 0 0 0 0 Treasury shares cancelled 0 0 -679,618 0 0 -679,618 0 - Total comprehensive income 0 0 0 -173,056 -869,442 -1,042,498 -6,203 -1,048,701 Profit for the period 0 0 0 -173,056 0 -173,056 -6,203 -179,259 Other comprehensive income 0 0 0 0 -869,442 -869,442 0 -869,442 Cumulative translation adjustments for the period 0 0 0 0 -26,602 -26,602 0 -26,602 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 0 Available-for-sale financial assets, net of taxes 0 0 0 0 -771,496 -771,496 0 -771,496 (Loss) gain on percentage change in investments 0 0 0 0 -73,054 -73,054 0 -73,054 Internal changes in shareholders’ equity 0 0 0 0 0 0 Non-controlling interests in subsidiaries 0 0 0 0 0 0 Closing balances 30 1, -173,056 -152,470 5, 30 1,972,130 77,049 -53,671 6,535,538 -33,431 6,502,107 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Consolidated Financial Statements / Statement of Value Added (In thousand of Reais) Code Description Nine months ended September 30, 2015 Nine months ended September 30, 2014 Revenues Sales of products and services Other revenues Allowance for (reversal of) doubtful debts -21,160 -10,883 Raw materials acquired from third parties -9,615,972 -9,030,859 Costs of sales and services -7,537,197 -7,729,543 Materials, electric power, third-parties services and other -1,903,046 -1,222,881 Impairment/recovery of assets -6,331 Other -178,867 -72,104 Impairment of assets available for sale -178,867 -72,104 Gross value added Retentions -857,137 -934,555 Depreciation, amortization and depletion -857,137 -934,555 Wealth created Value added received as transfer Equity pickup Finance income Other Other and exchange variation - gain Wealth for distribution Wealth distributed Personnel Salaries and wages Benefits Severance pay fund (FGTS) Taxes, fees and contributions Federal State Municipal Return on third-parties capital Interest Leases Other Other and exchange variation - loss Shareholders -755,442 -179,259 Retained earnings / Loss for the period -754,725 -173,056 Non-controlling interests in retained earnings -717 -6,203 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Comments on the Company´s Consolidated Performance Economic Scenario Throughout 2015, the improvement in economic activity in the United States and the UK contrasted with the slower recovery in the Eurozone and the recession in Brazil and Japan. The IMF expects the global economy to grow by 3.3% in 2015, slightly less than in 2014 and by 3.8% in 2016. The U.S. economy decelerated in the third quarter, recording growth of 1.5%, versus 3.9% in the previous three months. However, domestic demand remained solid and the labor market continued to expand, increasing expectations that the FED would begin the upward interest rate cycle shortly. In China, the third-quarter figures indicate the continuation of the economic accommodation process. GDP recorded a year-on-year growth of 6.9%, the lowest result since 2Q09. The country's authorities resumed the discussions focused on medium-term reforms and signaled that the current growth rate is acceptable. In Brazil, the activity indicators are pointing to an even greater deterioration in 3Q15, characterized by economic shrinkage, high interest rates and inflation. As a result, uncertainty has led to greater risk aversion and the depreciation of the real. In this context, the government announced new fiscal measures after the downgrading of sovereign rating and the loss of investment-grade status. The Central Bank’s Focus report estimates an economic downturn of 3.10% in 2015, with inflation of 9.99%. Industrial production fell by 10.9% in September, over the same month last year, primarily due to the 31.7% reduction in capital goods output. The labor market continues to deteriorate. According to the IBGE’s Monthly Employment Survey, the country’s unemployment rate reached 7.6% in September. Macroeconomic Forecast IPCA (%) Commercial dollar (EoP - R$) SELIC target (EoP - %) GDP (% growth) -3.10 -1.90 Industrial Production (%) -7.40 -2.00 Source: FOCUS BACEN Base: 11/06/2015 of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 CSN Consolidated Result · CSN posted consolidated net revenue of R$3,956 million in 3Q15, 7% up on 2Q15, positively influenced by higher sales volume from mining operations and the depreciation of the real against the U.S. dollar. · Cost of goods sold (COGS) totaled R$3,015 million, 6% more than in 2Q15, mainly due to the increase in sales volume from mining operations. · Third-quarter gross profit came to R$941 million, 12% up on 2Q15, while gross margin increased by 1.0 p.p. on the same comparison basis, reaching 24% in 3Q15. · Selling, general and administrative expenses (SG&A) totaled R$531 million in 3Q15, 26% up on 2Q15, largely because of higher iron ore freight expenses, given- the increase in CIF sales and higher export sales expenses, and due to the higher expenses with sales of steel in the foreign market. · Other operating income and expenses totaled R$85 million in 3Q15, a 62% reduction over the R$223 million posted in 2Q15, particularly influenced by lower expenses with provisions. During 3Q15, the Company recognized impairment of R$81 million due to the reduction in the market value of Usiminas’ preferred shares. · Third-quarter net proportional financial result was negative by R$779 million, due to: i) Interest on loans and financing ex- exchange rate variation totaling R$1.304 million; ii) positive result from exchange and monetary variations amounting R$133 million and iii) financial revenues of R$123 million. Financial Result (R$ MM) 1Q15 2Q15 3Q15 Financial Result - IFRS ( ( ( 1, (+) Financial Result of Joint-Venture ( (+) Namisa (60%) ( (+) MRS (33,27%) ( ( () Proporcional Financial Result ( ( ( Financial Revenues 63 58 Financial Expenses ( ( ( Financial Expenses (ex-exchange rates variation) ( ( ( 1, Result with Exchange Rate Variation ( Monetary and Exchange Rate Variation ( 82 ( 1, Hedge Accounting ( 1, Notional Amount of Derivatives Contracted ( · The Company posted net loss of R$533 million in 3Q15, 13% lower quarter-on-quarter, due to the increase in gross profit and the positive equity result of R$861 million. · Adjusted EBITDA amounted to R$853 million in 3Q15, 6% higher than the previous quarter. The adjusted EBITDA margin was 20% in 3Q15, in line with the 2Q15 margin. of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 R$ Million 3Q14 2Q15 3Q15 Change 3Q15 x 3Q14 3Q15 x 2Q15 Adjusted EBITDA¹ 977 801 853 -13% 6% (-) Proportionate EBITDA of Joint Ventures 58 104 159 174% 53% (+) Share of Profit (Loss) of Investees 197 861 - - (+) Other Operating Income (Expenses) 35% -62% (+) Finance Income 64% 101% (+) Income Tax and Social Contribution 5 - - (-) Depreciation 326 279 285 -13% 2% Profit (loss) for the Period 113% -13% ¹ Adjusted EBITDA is calculated based on net income/loss, plus depreciation and amortization, income tax, net financial result, results from investees and other operating revenue (expenses). Adjusted EBITDA also includes the proportional share of EBITDA of the jointly-owned investees: Namisa, MRS Logística and CBSI. Ind ebtedness Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, and includes financial investments as collateral for foreign exchange transactions on the BM&F. On September 30, 2015, consolidated net debt totaled R$23.4 billion, while the net debt/LTM EBITDA ratio was 6.6x. of 86 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - September 30, 2015 – CIA SIDERURGICA NACIONAL Version:1 Foreign Exchange Exposure In order to manage the exposure in dollars, CSN considers the proportional consolidation of the jointly controlled Namisa, in which CSN holds 60% stake. The net foreign exchange exposure generated by the difference between assets and liabilities in US dollars, derivative instruments and hedge accounting recorded in CSN, was US$457 million on 09/30/2015. The derivatives form a long USD position achieved by the purchase of NDFs (Non-Deliverable Forwards). The hedge accounting adopted by CSN correlates the projected exports flow in dollars with part of the scheduled debt principal payments in the same currency. Therefore, the exchange variation of the dollar-denominated debt is temporarily booked on shareholder’s equity, flowing through P&L when the revenues in USD from exports occur. Foreign Exchange Exposure (US$ Million) 09/30/2015 CSN & Subsidiaries (IFRS) Namisa 60% Proportional Consolidation Cash and cash equivalents overseas 1,
